Title: To James Madison from Harry Toulmin, 11 October 1793
From: Toulmin, Harry
To: Madison, James


Sir,Alexandria Octr. 11. 1793
It is with pleasure I recollect the few hours in which I was so happy as to enjoy your company though I regret that a little indisposition, which was then beginning, & which terminated in a bilious fever, prevented it me from enjoying it so much as I should otherwise have done. I had then some distant thoughts of extending my little tour to the western country—and you were so obliging as to offer to introduce me to your friends in Kentucky, should I determine upon carrying this idea into execution. I am now on my return from Carlisle and Lancaster to Winchester in this state, where it would afford me great pleasure to be favoured with a line from you to any gentleman in Kentucky, for I mean to proceed from Winchester to that country in about the space of a fortnight.
I have much reason to acknowledge with thankfulness, similar favours which you have already conferred upon me. Mr Belmain has been peculiarly obliging and friendly.
My first object in going to Kentucky is to procure some knowledge of the country for the information of friends in England: and as my partiality for America, makes me rather desire to continue here, than to return to my native country, my second object is to see if there be any prospect of my establishing myself there as an instructor of youth in classical knowledge & other branches of liberal education. At present indeed I am connected with a society in England as a minister of religion: but I believe my faith is too simple to admit of any similar connection in America.
I have great reason, however, to speak of the liberality of some worthy men with whom I have been so fortunate as to form an acquaintance, & especially Mr Belmain. With the highest esteem, I am, Sir Your obliged and most respectful Sert
H. Toulmin.
